Opinion by
Porter, J.,
In the body of the document called by the parties a case stated, it is recited that the “plaintiff and defendants then arranged that .... a case stated be filed and if the court be of the opinion that said sum paid for the license was too much or any part thereof was wrongfully paid, then judgment to be entered for the plaintiff for such amount as was overpaid, but if not, then judgment be entered for defendant, the costs to follow the judgment and either party reserving the right to sue out an appeal or writ of certiorari. That with this understanding” certain acts were done as set forth. When the case stated came to be signed no authority whatever to enter judgment was given to the court below, by the stipulation of the parties, the only agreement being “ that if the court shall decide that a less sum should have been paid, that the difference shall be refunded by him to the said Morgan.”
*100The mere inartificiality in the drawing of the case stated is not sufficient ground to set it aside, but the failure to inform the court respecting the form and substance of the judgment to be entered and to specifically agree that it should be entered, is fatal.
In Whitesides v. Russell, 8 W. & S. 44, it is said that “ whether there be a special verdict subject to the opinion of the court on specific points or a case agreed by the parties, the jury should always find or the parties should agree for what the judgment shall be rendered in case the law be determined to be in favor of the plaintiff.” Again in Berks v. Pile, 18 Pa. 493, this language is used: “ In a case stated whatever is not distinctly and expressly agreed upon and, set forth as admitted must be taken not to exist.” See also Forney v. Huntingdon Co., 6 Pa. Superior Ct. 397; Berks v. Jones, 21 Pa. 413; Seiple v. Seiple, 133 Pa. 460; Kinsley v. Coyle, 58 Pa. 461; Township of Rush v. Schuylkill Co., 100 Pa. 356; Mutchler v. Easton, 148 Pa. 441.
Further than this, the only allusion to the right to take an appeal is by way of recital in the body of the case stated. There is no expressed stipulation reserving the right. In such ease it has been held that an appeal to the Supreme Court will be quashed: Commonwealth v. Callahan, 153 Pa. 625.
The judgment of the court below is reversed, and the case stated set aside.